


Exhibit 10.3
    
AMENDMENT 2014-6
NORDSTROM 401(k) PLAN & PROFIT SHARING
(2014 Restatement)


The Nordstrom 401(k) Plan & Profit Sharing (the “Plan”) is hereby amended as
follows, pursuant to Plan Section 15.2, to allow Eligible Employees whose
employment transfers from Nordstrom, Inc. (the “Company”) or any related entity
that has specifically adopted the Plan (an “Employer”) to Nordstrom Retail
Canada, Inc., Nordstrom Puerto Rico LLC or certain other related entities that
have not specifically adopted the Plan the opportunity to receive pro-rated
Employer Profit Sharing Contributions and/or Employer Matching Contributions
based on their Compensation from the Employer and Elective Deferrals made while
employed by the Employer, effective commencing January 1, 2014:


1.    Section 2.31 (“Non-Adopting Employer”) is added to the Plan as follows:


“Non-Adopting Employer means any of the following:


(a)    Nordstrom Retail Canada, Inc;


(b)    Nordstrom Puerto Rico LLC; and


(c)    any other entity that is required to be aggregated with an Employer under
Code §§ 414(b), (c), (m) or (o) but is not an Employer because such entity has
not adopted this Plan, and which has specifically been identified as a
Non-Adopting Employer in written action taken by the Executive Vice President
Human Resources.”


2.    Section 5.1.-3 (Mid-Year Terminations) is amended by deleting the last
sentence of such section and replacing it with the following:


“Any other Participant whose employment with the Employer terminates during a
Plan Year, except as otherwise provided in 5.1-7 below, and any year-end active
Participant who fails to meet the Year of Service requirement, shall not share
in the Employer Profit Sharing Contribution or forfeiture allocation for that
year, unless required by 12.4 if the Plan is ‘top heavy.’”


3.    Section 5.1-7 (Mid-Year Transfers) is added to the Plan as follows:


“Mid-Year Transfers. Notwithstanding anything in 5.1 to the contrary, and solely
for Employer Profit Sharing Contribution eligibility purposes, a Participant who
ceases to be an Eligible Employee during a Plan Year due to a transfer of
employment from an Employer to a Non-Adopting Employer and who during such Plan
Year accumulated a Year of Service as an Employee (considering combined service
with the Employer and the Non-Adopting Employer), but would not receive an
Employer Profit Sharing Contribution for such Plan Year pursuant to 5.1-3 on
account of the transfer, will be deemed to be an Eligible Employee as of the end
of such Plan Year and will therefore be eligible to receive an Employer Profit
Sharing Contribution for such Plan Year, so long as such Participant remains
employed by the Non-Adopting Employer as of the last day of the Plan Year. Such
Participant’s Employer Profit Sharing Contribution will be based on the
Participant’s Compensation for the portion of the Plan Year that the Participant
was employed by the Employer.”


4.    Section 5.4-3 (Mid-Year Terminations) is amended by adding the phrase “,
except as otherwise provided in Section 5.4-6, below” at the end of such
section.

081500.0005/5975904.4

--------------------------------------------------------------------------------






5.    Section 5.4-6 (Mid-Year Transfers) is added to the Plan as follows:


“Mid-Year Transfers. Notwithstanding anything in 5.4 to the contrary, and solely
for Employer Matching Contribution eligibility purposes, a Participant whose
ceases to be an Eligible Employee during a Plan Year due to a transfer of
employment from an Employer to a Non-Adopting Employer and who during such Plan
Year accumulated a Year of Service as an Employee (considering combined service
with the Employer and the Non-Adopting Employer), but would not receive an
Employer Matching Contribution for such Plan Year pursuant to 5.4-3 on account
of the transfer, will be deemed to be an Eligible Employee as of the end of such
Plan Year and will therefore be eligible to receive an Employer Matching
Contribution for such Plan Year, so long as such Participant remains employed by
the Non-Adopting Employer as of the last day of the Plan Year. Such
Participant’s Employer Matching Contribution will be based on the Participant’s
Compensation and Elective Deferrals for the portion of the Plan Year that the
Participant was employed by the Employer.”


* * * * *


IN WITNESS WHEREOF, pursuant to proper authority, this Amendment 2014-6 has been
executed on behalf of the Company this ________ day of ________________, 2014.




NORDSTROM, INC.








By:_____________________                                
Kathy Way
Title:    Vice President Benefits





081500.0005/5975904.4